                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DUANE GREGLEY,                                    )    CASE NO. 1:14-CV-971
                                                   )
                Petitioner,                        )
                                                   )    JUDGE DAN AARON POLSTER
        v.                                         )
                                                   )
 MAGGIE BRADSHAW,                                  )    OPINION & ORDER
                                                   )
                Respondent.                        )


       Before the Court’s is Petitioner Duane Gregley’s Motion to Reopen Judgment, Doc #: 15.

This Motion comes nearly four years after this Court denied Gregley’s § 2254 Petition as

untimely and, subsequently, the Sixth Circuit denied Gregley’s application for a certificate of

appealability. Doc #: 10 and 14. In his Motion, Gregley repeats the same arguments that he has

previously made to this Court and the Sixth Circuit. See Mot. at 3. This Court will not consider

any additional filings from Gregley regarding his § 2254 Petition. Should Gregley wish to

appeal the Sixth Circuit’s denial of a certificate of appealability, he may do so to the Supreme

Court of the United States.

       IT IS SO ORDERED.
                                                       /s/Dan Aaron Polster Feb. 15, 2019
                                                       DAN AARON POLSTER
                                                       UNITED STATES DISTRICT COURT
